Citation Nr: 1600516	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2011; a statement of the case was issued in January 2013; and a substantive appeal was received in March 2013.   

The Veteran requested a videoconference hearing in March 2013.  (VBMS, 12/11/12).  He withdrew that request in February 2015.

During the course of this appeal, the Veteran has also raised claims of entitlement to service connection for a left shoulder disability, a left foot/toe disability, and gastroesophageal reflux disease (GERD), as well as an increased rating claim for a back disability.  These claims were denied by way of rating decisions dated April 2013, September 2014, October 2014, and September 2015.  No notices of disagreement were received.  Consequently, these claims are not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The RO's November 2010 rating decision found that the Veteran had not submitted new and material evidence to reopen his previously denied claim for PTSD.  The Veteran's claim was originally denied in June 2008.  It was denied again in December 2009.  Although the Veteran did not file a timely notice of disagreement, in May 2009, he submitted new and material evidence in the form of lay statements.  These lay statements included evidence of behavioral changes in the Veteran.  Since the Veteran submitted new and material evidence within one year of the original denial, the Board finds that the June 2008 rating decision did not become final; and the Board (and the RO) should adjudicate the claim on a de novo basis.  

The Veteran has cited two stressors causing his PTSD.  The first consists of military sexual trauma (MST).  In a May 2009 statement, he alleged that he was charged with leaving his post without permission, and that as a result, he had to spend 45 days in the brig (later identified as Ledward Base (VBMS, 9/10/12)).  He alleges that while there, he was raped on three different occasions by three other inmates.  He stated that he reported the incidents but nothing was done.  The Board notes that while there is no documentation of the incident in the service treatment records, the records do reflect that the Veteran was charged with leaving his post without permission in November 1985 (VBMS, 11/24/14, p. 23).  The records also reflect that the Veteran was not performing well within his unit (VBMS, 11/24/14, p. 27).  The Veteran's inability to perform well with his unit might be indicative of behavioral changes.  Moreover, the Veteran has submitted several lay statements attesting to behavioral changes that were present following service.  Included are statements from his ex-wife (VBMS, 7/2/15), and biological father (VBMS, 5/29/09).  

The Board finds that there is sufficient evidence to get a VA examination for the purposes of getting an opinion regarding the etiology of the Veteran's disability.

The second stressor reported by the Veteran was his involvement in a motor vehicle accident.  He stated that he was the passenger in a jeep, and the driver lost control of the vehicle.  This incident is well documented in the records (VBMS, STRs, 11/24/14, pgs. 41, 44; STRs 11/24/14, p. 13).  Whether the incident is sufficient to satisfy DSM-IV Criterion A is a question for a medical examiner.  

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's psychiatric disability.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of the Veteran's psychiatric disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:

1) whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified. 

Regarding the Veteran's alleged MST, the examiner should specifically discuss any behavioral changes and circumstantial evidence of corroboration noted in 38 C.F.R. § 3.304(f)(5), to include the report noting that the Veteran was not performing well within his unit (VBMS, 11/24/14, p. 27).

For any diagnosed psychiatric disorder-including PTSD-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service, to include as due to the alleged military sexual trauma and the documented motor vehicle accident.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  
 
2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





